Case 3:20-cv-01302-GCS Document 29 Filed 02/18/21 Page 1 of 10 Page ID #164




                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 A.W., a Minor, by and through her          )
 mother and next friend, HEATHER            )
 TURNER,                                    )
                                            )
                 Plaintiff,                 )         Case No. 3:20-cv-01302-GCS
                                            )
 vs.                                        )
                                            )
 GRANITE CITY ILLINOIS                      )
 HOSPITAL COMPANY, LLC,                     )
 SOUTHERN ILLINOIS                          )
 HEALTHCARE FOUNDATION, INC.,               )
 and MELVIN MERRITT,                        )
                                            )
                 Defendants.                )

                              MEMORANDUM & ORDER

SISON, Magistrate Judge:

                          INTRODUCTION AND BACKGROUND

       On September 2, 2020, minor Plaintiff A.W. filed a complaint against Defendants

Dr. Melvin Merritt and Southern Illinois Healthcare Foundation, Inc. (“SIHF”), by and

through her mother and Next Friend, Heather Turner. (Doc. 1, Exh. A). In her complaint,

Plaintiff alleges medical malpractice and negligence against both defendants.

Specifically, Plaintiff states that, as an employee and agent of SIHF, Defendant Merritt

negligently employed a vacuum procedure to induce A.W.’s labor even though A.W.’s

large size made such a procedure dangerous. See (Doc. 1, Exh. A). As a result of the

dangerous procedure, A.W. was deprived of oxygen and suffered hypoxia and brain

injuries at birth. (Doc. 1, Exh. A, Counts I & II). Plaintiff seeks monetary damages from



                                       Page 1 of 10
Case 3:20-cv-01302-GCS Document 29 Filed 02/18/21 Page 2 of 10 Page ID #165




both defendants for A.W.’s extensive medical care and treatment, physical and mental

pain and suffering, and the deprivation of A.W.’s normal enjoyments of life. (Doc. 1, Exh.

A, Count III).

        Plaintiff initially brought this claim in the Third Judicial Circuit of Madison

County, Illinois. (Doc. 3). However, on or before January 1, 2015, the Associate

Administrator, Bureau of Primary Health Care, Health Resources and Services

Administration, Department of Health and Human Services deemed Defendant SIHF a

Public Health Service employee under 42 U.S.C. § 233(g). (Doc. 1, Exh. B). Since that date

and pursuant to the Federally Supported Health Centers Assistance Act (“FSHCAA”),

SIHF was covered by Federal Tort Claims Act malpractice coverage; as an employee or

contractor of SIHF, Defendant Merritt was also covered. (Doc. 1, Exh. B).1 On December

7, 2020, Defendants removed the case to this Court pursuant to 42 U.S.C. § 233(c). (Doc.

1). At the same time, and on behalf of the defendants, the United States of America moved

to dismiss the defendants with prejudice and to substitute the United States as a

defendant. (Doc. 3).

        On January 7, 2021, Plaintiff filed a motion to remand the case back to the Third

Judicial Circuit of Madison County, Illinois, alleging that Defendants’ motion to remove

lacked the evidence required by the statutory language of 42 U.S.C. § 233(g)(2)(5)(B).

(Doc. 16). Shortly thereafter, on January 15, 2021, Plaintiff filed a motion for an extension

of time to respond to Defendants’ motion to substitute and for limited discovery, arguing


1       Plaintiff rejects this contention of fact, alleging that Defendant Merritt may not meet the criteria
required by § 233 to qualify for coverage and substitution. (Doc. 23, p. 2). For the reasons outlined below,
the Court finds that Defendant Merritt is qualified for coverage under § 233.

                                               Page 2 of 10
Case 3:20-cv-01302-GCS Document 29 Filed 02/18/21 Page 3 of 10 Page ID #166




that limited discovery was necessary to determine whether Defendant Merritt was a

contractor or employee of SIHF, though Plaintiff conceded that SIHF itself was covered

by § 233. (Doc. 20).2 All three motions before the Court involve the same argument

regarding Defendant Merritt’s status as an employee or a contractor. As such, the Court

proceeds to consider Defendants’ motion to substitute (Doc. 3), Plaintiff’s motion to

remand (Doc. 16), and Plaintiff’s motion for limited discovery. (Doc. 20).

        For the following reasons, Defendants’ motion to substitute is GRANTED.

Plaintiff’s motion for limited discovery and Plaintiff’s motion to remand are DENIED.

                                                   ANALYSIS

        When a Public Health Service’s employee or officer’s performance of medical

functions causes damages, including personal injury or death, the only available remedy

is a Federal Torts Claims Act lawsuit against the United States. See 42 U.S.C. § 233(a).

However, the Secretary of Health and Human Services, or the Secretary’s designee (the

“Secretary”), may provide liability insurance for any officer or employee of a Public

Health Service acting within the scope of their employment. See 42 U.S.C. § 233(f). The

Secretary may deem an entity a Public Health Service and may deem an individual to be

a covered employee of that Public Health Service if certain conditions are met. See 42

U.S.C. § 233(g).




2        Although the United States asserts that it provided Plaintiff with limited discovery pertaining to
Defendant Merritt’s employment status with SIHF shortly after Plaintiff’s motion for discovery (Doc. 21,
3), Plaintiff still alleges that further discovery is necessary to determine whether Defendant Merritt is a
contractor for, rather than an employee of, SIHF. (Doc. 24, p. 2).

                                               Page 3 of 10
Case 3:20-cv-01302-GCS Document 29 Filed 02/18/21 Page 4 of 10 Page ID #167




       If a plaintiff files suit against a covered employee or Public Health Service in state

court, upon certification by the Attorney General that the defendants acted within the

scope of their employment during the incident in question, the proceeding must be

removed to the United States district court covering the area where the suit was initially

pending. See 42 U.S.C. § 233(c). That proceeding is also “deemed a tort action brought

against the United States under the provisions of Title 28 and all references thereto.” Id.

After removal, the court must dismiss the certified parties from the case and substitute

the United States; the case then proceeds under the Federal Tort Claims Act (commonly

referred to as the “Westfall Act”). See 28 U.S.C. § 2679(d)(2); Alexander v. Mount Sinai Hosp.

Med. Ctr., 484 F.3d 889, 891 (7th Cir. 2007). Such certification also extends to employees

of the certified federally-funded public health center. See Helms v. Atrium Health Care, et

al., No. 10-547-GPM, 2010 WL 3937606, at *2 (S.D. Ill. Oct. 5, 2010).

       Though similar, the FSHCAA is in addition to and distinct from the Westfall Act,

which provides a limited waiver of the sovereign immunity of the United States in cases

concerning federal employees. Whereas the FSHCAA provides specific protections for

covered public health service employees, the Westfall Act provides broader coverage for

covered “government employees.” 28 U.S.C. § 2679(b)(1). Just as in the FSHCAA, the

Attorney General may deem a defendant employee of a federal agency a “government

employee;” that defendant would then be substituted with the United States in pending

litigation. See generally, 28 U.S.C. § 2679.

       Plaintiff correctly points out that the Westfall Act explicitly excludes contractors

from coverage. (Doc. 23, p. 2, citing 28 U.S.C. § 2671). However, unlike the Westfall Act,

                                           Page 4 of 10
Case 3:20-cv-01302-GCS Document 29 Filed 02/18/21 Page 5 of 10 Page ID #168




the FSHCAA specifically includes contractors as individuals that qualify for potential

protection. For instance, Section 233 provides that the “deeming of any entity or officer,

governing board member, employee, or contractor of the entity to be an employee of the

Public Health Service for purposes of this section shall apply with respect to services

provided . . .” 42 U.S.C. § 233(g)(1)(B) (emphasis added). Subsection (D) of that same

section further states that the government “may not . . . deem an entity or an officer,

governing board member, employee, or contractor of the entity” for coverage unless that

party first appropriately applies for such coverage. 42 U.S.C. § 233(g)(1)(D) (emphasis

added). Finally, subsection (E) mandates that the government’s determination that “an

entity or an officer, governing board member, employee, or contractor of the entity is

deemed to be an employee of the Public Health Service for purposes of this section shall

apply for the period specified by the Secretary under subparagraph (A).” 42 U.S.C. §

233(g)(1)(E) (emphasis added).

        Defendants removed this case from the Third Judicial Circuit to this Court

pursuant to certification under 42 U.S.C. § 233(c). (Doc. 1). Furthermore, the Chief of the

Civil Division for the United States Attorney’s Office for the Southern District of Illinois3

has certified that SIHF and Defendant Merritt are “deemed” to be federal employees

acting within the scope of their employment at the time of the incident giving rise to

Plaintiff’s complaint. See (Doc. 1, Exh. C). Accordingly, the only remedy available to



3        A United States Attorney is permitted to issue such certification in lieu of the Attorney General, or
to delegate that authority. See 28 C.F.R. § 15.4(a). Here, a United States Attorney delegated that authority
to the Chief of the Civil Division for the United States Attorney’s Office for the Southern District of Illinois.
(Doc. 3, p. 2).

                                                  Page 5 of 10
Case 3:20-cv-01302-GCS Document 29 Filed 02/18/21 Page 6 of 10 Page ID #169




Plaintiff is a Federal Torts Claims Act lawsuit against the United States pursuant to 42

U.S.C. § 233(a) and (c).

       Plaintiff argues that limited discovery is necessary to determine Defendant

Merritt’s employment status and that this discovery could support remanding the case

and denying Defendants’ motion to substitute. Specifically, Plaintiff asserts that it is

possible that Defendant Merritt works less than the 32.5 hours per week at SIHF required

for contractors to receive coverage under the FSHCAA. (Doc. 16, p. 2); see also 42 U.S.C.

§ 233(g)(5)(A)). Plaintiff additionally contends that further discovery could reveal

whether Defendant Merritt should correctly be excluded from coverage under the

FSHCAA. (Doc. 24, p. 3). Section 233(i), for instance, outlines the factors the Attorney

General considers in disqualifying someone from protection or coverage after a deeming

determination has been made. 42 U.S.C. § 233(i). However, because the Court cannot

review the Secretary’s determination, both arguments fail.

       Once the Secretary deems an individual to be an employee of a Public Health

Service, that determination is binding on the Secretary, the Attorney General, and all

other parties to the civil action, including the Court. See 42 U.S.C. § 233(g)(1)(F); see also

Alexander v. Mount Sinai Hosp. Med. Ctr., 484 F.3d 889, 891 (7th Cir. 2007). Such a

determination also includes contractors. For instance, in Alexander, the Secretary deemed

the defendant doctor a contractor of a Public Health Service under the FSHCAA. Id. at

890. However, the plaintiff challenged the district court’s subject matter jurisdiction on

the grounds the United States was improperly substituted for the defendant. Specifically,

the plaintiff argued that the defendant did not personally contract with a federally-

                                         Page 6 of 10
Case 3:20-cv-01302-GCS Document 29 Filed 02/18/21 Page 7 of 10 Page ID #170




funded health center, as required by the FSHCAA. Id. During the litigation, the

government admitted that the defendant was mistakenly deemed a contractor of a Public

Health Service without meeting the FSHCAA’s qualifications. Id. at 892-893.

Nevertheless, the Seventh Circuit Court of Appeals affirmed the district court’s finding

of subject matter jurisdiction. Id. at 895. The Court noted that the “final and binding

nature of the government’s determination would be meaningless if the losing party could

challenge the government’s interpretation of each word in § 233(g)(1)(F).” Moreover, the

Court held that even if the United States were no longer a defendant in the case, the

district court would properly retain subject matter jurisdiction. Id. (analogizing remand

after the Attorney General certification under the FSHCAA to Osborn v. Haley, 127 S. Ct.

881, 895 (2007), in which the Supreme Court held that the Westfall Act ensured a case in

which the Attorney General certified a defendant as acting within the scope of their

employment would never be remanded to the state system). Accordingly, even if Plaintiff

is correct in her contention that Defendant Merritt does not work enough hours to qualify

as a contractor under the FSHCAA, or that Defendant Merritt is excluded from

consideration under § 233(i), the Court cannot invalidate the Secretary’s decision to deem

Defendant Merritt a contractor of SIHF.4




4        The Court further notes that even if Defendant Merritt works less than 32.5 hours per week with
SIHF, the FSHCAA provides exceptions to this requirement for those working in obstetrics and gynecology.
See 42 U.S.C. § 233(g)(5)(B). Defendant Merritt is an OBGYN, qualifying for this exception. Furthermore,
the United States contends that it provided Plaintiff with documentation showing that Defendant Merritt
qualifies as a contractor under the FSHCAA. (Doc. 21, p. 4). Plaintiff does not respond to this contention
despite being directed by the Court to address the discovery it received after filing her request for limited
discovery. (Doc. 22).

                                                Page 7 of 10
Case 3:20-cv-01302-GCS Document 29 Filed 02/18/21 Page 8 of 10 Page ID #171




        Plaintiff urges the Court to consider Alexander as indicative of a circuit-split

regarding the FSHCAA. Plaintiff alleges that the Fifth Circuit applies the “strict control

test” in examining whether an individual requesting coverage through a qualified Public

Health Service is an employee or a contractor. (Doc. 24, p. 3). Specifically, Plaintiff points

to Creel v. United States as outlining the appropriate test for courts to determine whether

an individual is a contractor or employee for purposes of litigation under the Federal Tort

Claims Act. 598 F.3d 210 (5th Cir. 2010). However, this case considered whether an

individual qualified for coverage under the Westfall Act, rather than under the FSHCAA.

Id. at 212, n.1 (emphasis added). Unlike the FSHCAA, the Westfall Act excludes

contractors from coverage. Therefore, the motion to substitute considered by the Fifth

Circuit analyzed whether an individual was a contractor or employee of a covered entity

under the Westfall Act. This test is inapplicable here because Defendants filed their

motion to substitute under the FSHCAA.5

        Plaintiff also points to Ezekiel v. Michel as an example of a contrary Seventh Circuit

case in which the Seventh Circuit Court of Appeals held that the plaintiff bears the burden

of contradicting the Attorney General’s certification that a physician was acting within

the scope of their employment. 66 F.3d 894, 899 (7th Cir. 1995)(citing Hamrick v. Franklin,

931 F.2d 1209 (7th Cir. 1991) cert. denied 502 U.S. 869 (1991)), overruled by Osborn v. Haley,




5        The same analysis applies with equal force to Plaintiff’s citations to United States v. Orleans, 425 U.S.
807, 813-814 (1976); Woodruff v. United States, 389 F.3d 1117, 1128 (10th Cir. 2004); Robb v. United States, 80
F.3d 884, 888 (4th Cir. 1995); U.S. Tobacco Cooperative, Inc. v. Big South Wholehouse of Virginia, LLC, 899 F.3d
236, 248 (4th Cir. 2018); and Bryant v. United States, No. CIV 98–1495 PCT RCB, 2000 WL 33201357 (D. Ariz.
Jan. 11, 2000), each of which cite to the Westfall Act.

                                                  Page 8 of 10
Case 3:20-cv-01302-GCS Document 29 Filed 02/18/21 Page 9 of 10 Page ID #172




127 S. Ct. 881 (2007). However, in this case, the Court again examined a motion to dismiss

the defendants under the Westfall Act. Id. (emphasis added).

       Moreover, even if this case were applicable to the FSHCAA, the Supreme Court

overruled this standard in Osborn v. Haley. In that case, the Court held that the Attorney

General’s certification conclusively establishes that a physician was acting within the

scope of employment at the time of the events underlying the litigation. See Osborn, 127

S. Ct. at 894 (citing 28 U.S.C. § 2679 (d)(2)). Through its designee, the Attorney General

has certified that Defendant Merritt acted within the scope of his employment while

treating Plaintiff; that certification is conclusive of the issue. (Doc. 1, Exh. C). The parties

do not require further discovery into Defendant Merritt’s status as an employer or

contractor under the FSHCAA because such discovery would be futile. The Court finds

that the Attorney General’s certification conclusively establishes both that the United

States should be substituted for Defendant Merritt and that this case cannot be remanded

to the Third Judicial Circuit of Madison County, Illinois.

                                        CONCLUSION

       For the foregoing reasons, Defendants’ motion to substitute (Doc. 3) is

GRANTED. The Court directs the Clerk of the Court to dismiss Defendants Merritt and

Southern Illinois Healthcare Foundation, Inc., with prejudice and add the United States

as a defendant to this case. Plaintiff’s motion to remand (Doc. 16) and motion for an

extension of time to conduct limited discovery (Doc. 20) are DENIED.




                                          Page 9 of 10
Case 3:20-cv-01302-GCS Document 29 Filed 02/18/21 Page 10 of 10 Page ID #173



                                                                Digitally signed
      IT IS SO ORDERED.                                         by Judge Sison 2
                                                                Date: 2021.02.17
      Dated: February 17, 2021.
                                                                16:24:01 -06'00'
                                                  ______________________________
                                                  GILBERT C. SISON
                                                  United States Magistrate Judge




                                  Page 10 of 10
